Citation Nr: 9903954	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  96-35 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
compensation benefits to a dependent parent in the amount of 
$17,025.


REPRESENTATION

Appellant represented by:	State Veterans Affairs 
Commission of Mississippi


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The veteran died in September 1955 while on active duty in 
the United States Air Force.  The appellant is the mother of 
the deceased veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1995 decision of the 
Committee on Waivers and Compromises (the Committee) of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

This case must again be remanded to the RO to ensure full 
compliance with the Board's remand instructions of June 1998.  
After determining that waiver of recovery of the overpayment 
of VA death compensation benefits to a dependent parent, the 
appellant in this case, was not precluded by operation of law 
on the basis that no misrepresentation of a material fact was 
found extant, the Board instructed the RO to adjudicate the 
issue of whether waiver of the overpayment was warranted 
under the standard of equity and good conscience.  This was 
not done.  Documents in the claims file reflect that the only 
action taken with regard to the waiver claim involved 
preparation of two development letters in July and December 
1998, as ordered by the Board's remand of June 1998 
[Instruction #1, pg. 12].  In these letters, the appellant 
was advised to submit an updated Financial Status Report, VA 
Form 20-5655.  It further appears that no response to either 
letter was ever received from the appellant, although the 
Board notes that a "Referral of Correspondence" memo 
prepared by the Board in October 1998 suggests that the 
appellant's address of record may have changed because a copy 
of the Board's June 1998 decision/remand mailed to her was 
returned by the Postal Service as undeliverable.  There is, 
however, no indication that the appellant has advised VA of a 
change of address.  Nevertheless, the adjudication of the 
waiver claim on the basis of equity and good conscience was 
required by the Board to ensure that the appellate record was 
as complete as possible, regardless of the outcome.

The Board is responsible for entering the final decision on 
behalf of the Secretary in claims for entitlement to 
veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, 
remand instructions to the RO in an appealed case are neither 
optional nor discretionary.  See e.g. Stegall v. West, 11 
Vet. App. 268 (1998) (U. S. Court of Veterans Appeals vacated 
and remanded a Board's decision because it failed to ensure 
that the regional office achieved full compliance with 
specific instructions contained in a Board remand regarding 
scheduling of VA compensation examinations).  Accordingly, 
full compliance with the Board's remand of June 1998 
[Instruction #2, pg. 12] must be accomplished by the RO 
before final appellate review by the Board.

Accordingly, this case is REMANDED to the RO for the following 
development:

The Committee should reach a 
determination as to whether waiver of 
recovery of an overpayment of death 
compensation benefits in the amount of 
$17,025 would be contrary to the standard 
of equity and good conscience.  
Supporting analysis and explanation must 
be provided.  If the decision remains 
adverse to the appellant, she and her 
representative should be furnished a 
supplemental statement of the case which 
provides adequate notice of all actions 
taken by the RO subsequent to the 
issuance of the April 1996 statement of 
the case.  The appellant must then be 
afforded an opportunity to reply thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant need take no action until otherwise notified, 
but she and/or her representative may furnish additional 
evidence and argument to the RO while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109, 112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

DEBROW



- 4 -


